Citation Nr: 0824087	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for disability 
manifested by memory loss.

4.  Entitlement to service connection for disability 
manifested by chronic fatigue.

5.  Entitlement to service connection for right elbow 
tendonitis.

6.  Entitlement to a compensable rating for residuals of a 
fracture of the left fourth metacarpophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1983 to December 1992, to include service in Southwest 
Asia.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 2005 a videoconference hearing was held 
before the undersigned; a transcript of this hearing is of 
record.  This case was before the Board in March 2006 when it 
was remanded for additional development.

The matters of entitlement to service connection for allergic 
rhinitis and right elbow tendonitis are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if any action is required on his part.


FINDINGS OF FACT

1.  The veteran's skin disability, currently diagnosed as 
rosacea, was not manifested in service or for many years 
thereafter, and is not shown to be related to his service.

2.  The veteran is not shown to have any current disability 
manifested by memory loss, or to have had such disability at 
any time during the appeal period.

3.  The veteran's chronic fatigue, shown to be due to sleep 
apnea and worsened by depression, was not manifested in 
service or for many years thereafter, and is not shown to be 
related to service; sleep apnea and depression are not 
service connected.

4.  Throughout the appeal period the veteran's left fourth 
finger fracture residuals have been manifested by occasional 
complaints of pain and swelling, with no evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  Service connection for skin disability is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Service connection for disability manifested by memory 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Service connection for disability manifested by chronic 
fatigue is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 
(2007).

4.  A compensable rating is not warranted for the veteran's 
left fourth finger fracture residuals.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5152-5156, 5219, 5227 (2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.71a, Codes 5227, 5230 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claims decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issues of service connection for a skin 
disability, disability manifested by memory loss and 
disability manifested by chronic fatigue, the veteran has 
been advised of VA's duties to notify and assist in the 
development of his claim.  A January 2002 letter from the RO, 
prior to the RO's initial adjudication of these claims in 
June 2002, explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency. The veteran was given ample time to respond to this 
letter or supplement the record.  A May 2006 letter provided 
notice regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

Regarding the matter of the rating for residuals of a left 
fourth finger fracture, the appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman, supra. The 
veteran is exercising his right to appeal the rating 
assigned.  An August 2003 Statement of the Case (SOC) and a 
February 2004 Supplemental SOC (SSOC) properly provided the 
veteran with notice of the criteria for rating fourth finger 
disabilities, and further notice on the downstream issue of 
an increased initial rating, including of what the evidence 
showed, and why the current rating was assigned.  A November 
2007 SSOC readjudicated the matter after the veteran had 
opportunity to respond.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case 
was less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) pertaining to these issues has 
been secured.  He has not identified any pertinent evidence 
that remains outstanding.  He underwent VA examinations in 
March 2002 and in April 2007.  The Board is satisfied that 
evidentiary development is complete; VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of these claims.

II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.
As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Skin Disability 

The veteran's service medical records (SMRs) are silent for 
complaints or findings related to a skin disability.

A March 2002 VA examination report notes the veteran's 
complaints of peeling hands and feet since service.  
Examination of the skin did not find peeling.

During the October 2005 videoconference hearing, the veteran 
testified that his feet began peeling during his military 
service.  He denied seeking any medical treatment at that 
time, and stated that his hands began peeling shortly after 
service.  The veteran further testified that he was currently 
receiving topical medication for his skin problems from the 
Phoenix VA Medical Center (VAMC).  

Treatment records from the Phoenix VAMC dated in 2005 note 
that the veteran was prescribed a topical cream for his skin 
and has had rosacea diagnosed.

Service connection is not warranted for the veteran's skin 
disability on a presumptive basis (as a qualifying chronic 
disability resulting from an undiagnosed illness under 38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317) because the 
disorder has been attributed to a known clinical diagnosis 
(rosacea).

With respect to direct service connection, the record does 
not show that a skin disability was manifested in service.  
Accordingly, service connection for such disease on the basis 
that it became manifest in service and persisted is not 
warranted.  Nor is there any medical opinion in the record 
that directly relates the veteran's skin disability to 
service.  The first diagnosis of a skin disability (rosacea) 
was in 2005, about 13 years after the veteran's discharge 
from active duty.  Such a long interval of time between 
service separation and the earliest documentation of the 
disease is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board finds that no additional development, 
to include a medical examination and/or opinion, is warranted 
based on the facts of this case.  This is because any such 
medical opinion would not establish the existence of an 
injury in service to which current disabilities could be 
related, nor produce evidence supporting a nexus between 
current disability and service (e.g., continuity of 
complaints).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).

The evidence of a nexus between the veteran's skin disability 
and his military service is limited to the statements 
provided by the veteran for compensation purposes.  The 
veteran may sincerely believe that his claimed disability is 
related to service, but as a layperson, he is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it 
does not apply because the preponderance of the evidence is 
against the claim.

B.  Disability Manifested by Memory Loss

The veteran's SMRs are silent for complaints or findings 
related to memory loss.

On VA examination in March 2002, the veteran complained of 
memory problems since 1994.  He reported receiving no 
treatment for these complaints.  On mini-mental examination, 
he scored 28/28, indicating good short and long term memory.

During the October 2005 videoconference hearing, the veteran 
testified that he had experienced memory problems since 
service.  He also reported that his current mental health 
treatment was doing nothing to improve his memory 
difficulties.

Subsequent VA and private treatment records note no findings 
or diagnosis of a disability manifested by memory loss.  

After reviewing the evidence of record, the Board finds that 
service connection for disability manifested by memory loss, 
to include as due to undiagnosed illness, is not warranted.

As previously noted, the veteran's SMRs are silent for any 
evidence of memory loss.  Furthermore, the salient point to 
be made is that there is no medical or other objective 
evidence of the existence of a current diagnosis of 
disability manifested by memory loss or signs of symptoms of 
such disability.  No objective findings of memory loss are 
shown in the evidence of record (see March 2002 VA 
examination report).  In the absence of competent evidence of 
a current disability, there is no basis for a grant of 
service connection.

For these reasons, the claim for service connection for 
disability manifested by memory loss must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
does not apply.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

C.  Disability Manifested by Chronic Fatigue

The veteran's SMRs are silent for complaints or findings 
related to fatigue, sleep apnea, or depression.

During a December 1994 Persian Gulf registry examination, the 
veteran reported that he had daily fatigue and tired easily.

A March 2002 VA examination report notes the veteran's 
complaints of fatigue.  He denied fatigue after exercise.  A 
sleep study revealed chronic fatigue, not due to chronic 
fatigue syndrome, most likely due to severe obstructive sleep 
apnea and worsened by depression.

Subsequent VA and private treatment records note the 
veteran's ongoing complaints of, and treatment for, sleep 
apnea.

During the October 2005 videoconference hearing, the veteran 
testified that he experienced fatigue during his military 
service.  He stated that he was not currently receiving any 
treatment for fatigue.

Service connection is not warranted for the veteran's chronic 
fatigue a presumptive basis (as a qualifying chronic 
disability resulting from an undiagnosed illness under 38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317) because the 
disorder has been attributed/related to known clinical 
diagnoses (sleep apnea and depression).

Regarding direct service connection, the record does not show 
that chronic fatigue was manifested in service.  Accordingly, 
service connection for chronic fatigue on the basis that it 
became manifest in service and persisted is not warranted.  
Nor is there any medical opinion in the record that directly 
relates the veteran's chronic fatigue due to sleep apnea to 
service or to any event therein.  The evidence of a nexus 
between the veteran's chronic fatigue and his military 
service is limited to the statements provided by the veteran 
for compensation purposes.  The veteran may sincerely believe 
that his claimed disability is related to service, but as a 
layperson, he is not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu, 
supra.

Because neither sleep apnea nor depression is service 
connected, secondary service connection is not for 
consideration.  38 C.F.R. § 3.310.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it 
does not apply because the preponderance of the evidence is 
against this claim.

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, supra.

At the outset, it is noteworthy that the portions of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the skin were amended during the pendency of this appeal.  
From their effective dates the veteran is entitled to a 
rating under the revised criteria (if such are found more 
favorable).

The criteria for rating disabilities of the fingers were 
revised, effective August 26, 2002.  The criteria in effect 
prior to August 26, 2002 provided a 0 percent rating for 
ankylosis of any finger other than the thumb, index, or 
middle finger.  38 C.F.R. § 4.71a, Code 5227.  This code 
appears to provide for a noncompensable rating whether the 
ankylosis is favorable or unfavorable, inasmuch as the 
ratings for the thumb, index and middle finger distinguished 
between favorable and unfavorable ankylosis while the 
criteria in Code 5227 did not.  It also directed that 
extremely unfavorable ankylosis be rated as amputation under 
Codes 5152 through 5156.  38 C.F.R. § 4.71a, Code 5227 
(2002).  Extremely unfavorable ankylosis exists where all 
joints of the finger are in extension or in extreme flexion, 
or with angulation of bones.  Note (a) following Code 5219.

Under the revised version of Code 5227 a single 0 percent 
rating is to be assigned irrespective of whether the 
ankylosis of the ring or little finger is favorable or 
unfavorable.  A note to that Code also directs adjudicators 
to consider whether rating as amputation is warranted and 
whether an additional rating is warranted for resulting 
limitation of motion of other digits or interference with 
overall functioning of the hand.  38 C.F.R. § 4.71a, Code 
5227 (2007).  The revised rating criteria essentially 
retained the definition of unfavorable ankylosis that was in 
the former rating criteria.

Additionally, under the revised regulations addressing the 
rating of service-connected musculoskeletal disabilities of 
individual fingers of one hand, a 0 percent rating is to be 
assigned for any limitation of motion of the ring or little 
finger.  38 C.F.R. § 4.71a, Code 5230 (2007).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran's SMRs note that he fractured his left fourth 
metacarpophalangeal joint while playing volleyball in March 
1992.  The finger was casted, and healed without residuals. 

A March 2002 VA examination report notes the veteran's 
complaints of constant severe to agonizing pain in his left 
finger.  (The examiner noted that the veteran was laughing 
and smiling as he described this pain.)  The veteran also 
complained of swelling, stiffness, and weakness.  He denied 
receiving any treatment for his left finger disability.  The 
examiner noted that there was no functional impairment of the 
left hand.  On examination, there was no muscle atrophy of 
the left hand.  The veteran was able to oppose most of his 
finger tips to the palmar surface of his left hand.  The 
exception was the left ring finger, which flexed as far as 1/2 
inch from the palmar surface of the hand.  X-rays of the left 
hand were normal.  The examiner noted that the veteran 
reported cutting his hand as a child; a scar from this injury 
was noted on the palm of the veteran's left hand.

A June 2002 rating decision granted service connection for 
residuals of a fracture of the left fourth 
metacarpophalangeal joint, evaluated as noncompensable 
effective November 2001.

August 2005 X-rays of the left hand were normal.

During the October 2005 videoconference hearing, the veteran 
testified that that he experienced pain shooting from his 
left hand up his left arm.  He indicated that he had 
undergone surgery for carpal tunnel syndrome on his left 
wrist.

An April 2007 VA examination report notes that the veteran is 
right handed and works full time making copper rods.  He 
reported that his left fourth finger bothered him (with pain) 
three to four times per week without flare-ups.  He also 
complained of swelling in his hand.  He denied receiving any 
treatment currently.  He complained that it was hard for him 
to turn a wrench at work, and also complained that it was 
difficult to lift heavy objects.  Upon examination, the 
examiner noted a tender fourth ray region dorsally with 
slight swelling.  Range of motion of the left fourth (ring0 
finger with pain was: 0 degrees of extension and 20 degrees 
of flexion in the MCP joint both initially and with 
repetition; 0 degrees of extension and 25 degrees of flexion 
in the PIP joint both initially and with repetition; and 0 
degrees of extension and 15 degrees of flexion both initially 
and with repetition.  The veteran voiced a slight complaint 
of pain at the terminal degrees.  There was no ankylosis.  
The examiner opined that the veteran's functional limitation 
was between slight and moderate, with no weakness, 
fatigability, or incoordination.  He also noted that the 
veteran had no exacerbations; therefore, there was no effect 
on his daily activities. 

As it is not shown that impairment associated with the left 
fourth finger varied significantly during the appellate 
period, "staged" ratings are not indicated.  See Fenderson, 
supra.

In light of the above findings, which show no ankylosis or 
any significant limitation of motion, the Board concludes 
that the disability picture does not support a compensable 
rating for the left fourth finger.  As noted above, the 
former and revised rating criteria provide no basis to award 
a compensable evaluation in the absence of extremely 
unfavorable ankylosis.

The veteran has complained of occasional pain and swelling.  
The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 is warranted in 
order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, a 0 percent rating is the 
maximum available under Codes 5227 and 5230 (prior to and 
from August 26, 2002).  In light of the Court's holding in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the veteran is 
not entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 
and 4.45 (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether a higher rating is assignable under 38 
C.F.R. §§ 4.40 and 4.45).

The Board has also considered whether referral for extra-
schedular consideration is indicated.  However, the veteran 
has not alleged, nor does the evidence of record reflect or 
suggest, that there are factors warranting an extra-schedular 
rating, such as marked interference with employability or 
frequent hospitalizations due to left fourth finger fracture 
residuals.  38 C.F.R. § 3.321.  (The Board notes that 
although the veteran complained of difficulty using a wrench 
at work, his service-connected disability is his left finger, 
and he is right handed.)  He has not alleged that he missed 
time from work or could not complete tasks due to the ring 
finger disability.   Consequently, referral for extra-
schedular consideration is not warranted.
Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a compensable rating for right 
fifth finger fracture residuals must be denied.  38 C.F.R. § 
4.3; Gilbert, supra.


ORDER

Service connection for a skin disability of the hands and 
feet is denied.

Service connection for disability manifested by memory loss 
is denied.

Service connection for disability manifested by chronic 
fatigue is denied.

A compensable rating for residuals of a fracture of the left 
fourth metacarpophalangeal joint is denied.


REMAND

Regarding the claim of service connection for allergic 
rhinitis, the record appears to be incomplete, and additional 
development is necessary.  The veteran testified during the 
October 2005 videoconference hearing that he received medical 
treatment for allergic rhinitis at the North Piedras VA 
Clinic in El Paso Texas following his military service.  
Specifically, the veteran testified that he had allergic 
rhinitis diagnosed at the El Paso VA Clinic in 1995.  Records 
of this treatment are not included in evidence of record.  
While some VA treatment records have been associated with the 
veteran's claims file, it appears such records are 
incomplete.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Regarding the claim of service connection for right elbow 
tendonitis, the veteran contends that his current right elbow 
disability was incurred in service.  In the alternative, he 
contends that his current right elbow disability is due to 
his service-connected left fourth finger disability.  The 
Board notes that there is nothing in the record that 
satisfies the notification requirements of the VCAA with 
regards to the claim for secondary service connection.  In 
this regard, the Board also notes that a revised version of 
38 C.F.R. § 3.310 became effective October 10, 2006.  The 
revised version essentially provides that VA will not concede 
aggravation of a non service-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The veteran should have written 
notice of the new regulation.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to this claim.  The Board finds that there is no 
etiology opinion of record that is adequate for adjudication 
purposes.  The veteran maintains, in pertinent part, that his 
current right elbow disability is due to his service-
connected left fourth finger disability.  On remand, the 
veteran should be scheduled for a VA medical examination 
specifically for the purpose of determining the etiology of 
any current right elbow tendonitis.  See 38 U.S.C.A. § 5103A.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  With respect to the claim of service 
connection for right elbow tendonitis, to 
include on a secondary basis, the RO 
should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification of the amendments 
to 38 C.F.R. § 3.310(b), effective as of 
October 10, 2006.  The RO should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.
2.  The RO should undertake appropriate 
development to obtain copies of any 
medical records not already of record, 
including relevant treatment records from 
the El Paso, Texas VA Clinic.  In 
particular, the RO should request copies 
of records of treatment for allergic 
rhinitis dated in approximately 1995.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.  
Then, the RO should undertake any further 
development deemed warranted with regard 
to the claim for service connection for 
allergic rhinitis, to include ordering 
any examinations found necessary.

3.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the etiology of his right elbow 
tendonitis.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.

Based on review of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions:

a.  Is it at least as likely as not (50 
percent or more likelihood) that any 
current right elbow tendonitis is 
causally related to service?

b.  Is it at least as likely as not (50 
percent or better probability) that any 
right elbow tendonitis diagnosed was 
caused or aggravated (i.e., chronically 
worsened) by the veteran's service- 
connected left fourth finder disability?  
If the examiner finds that the veteran's 
right elbow tendonitis was not caused, 
but was aggravated by his service-
connected left fourth finger disability, 
the examiner should report the baseline 
level of severity of the right elbow 
tendonitis prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the right elbow 
tendonitis is due to natural progress, 
the examiner should indicate the degree 
of such increase in severity due to 
natural progression.  See generally 
38 C.F.R. § 3.310(b) (effective October 
10, 2006).

The examiner should explain the rationale 
for all opinions expressed.

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for allergic rhinitis and for 
right elbow tendonitis, in light of all 
pertinent evidence and legal authority.  
The provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, if pertinent.  If any claim 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


